 1                                                                                         JS-6
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   MARTIN REINER,                               LA CV 19-08655 PA
12                 Plaintiff,                     JUDGMENT
13          v.
14   GREYHOUND LINES, INC., et al.,
15                 Defendants.
16
17
18          Pursuant to the Court’s October 22, 2019 Order dismissing the Complaint filed by
19   Plaintiff Martin Reiner,
20          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Plaintiff’s
21   Complaint filed on October 8, 2019 is dismissed without prejudice.
22
23   DATED: October 22, 2019                         _________________________________
                                                                Percy Anderson
24                                                     UNITED STATES DISTRICT JUDGE
25
26
27
28
